Name: Commission Regulation (EEC) No 3328/92 of 18 November 1992 laying down temporary provisions relating to Regulation (EEC) No 3540/85 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: cooperation policy;  plant product
 Date Published: nan

 19 . 11 . 92 Official Journal of the European Communities No L 334/17 COMMISSION REGULATION (EEC) No 3328/92 of 18 November 1992 laying down temporary provisions relating to Regulation (EEC) No 3540/85 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins Article 9 ( 1 ) of Regulation (EEC) No 2036/82, be eligible to receive the aid applicable on the day by which the declaration is lodged ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, HAS ADOPTED THIS REGULATION : Article 1 No request for a certificate of purchase at the minimum price under Article 6 ( 1 ) of Regulation (EEC) No 3540/85, can be lodged after 21 May 1993. Article 2 For peas, field beans and sweet lupins, the term of validity of the advance-fixing part of the certificate provided for in Article 6 (4) of Regulation (EEC) No 2036/82 shall not extend beyond 30 June 1993 notwithstanding Article 13 (2) of Regulation (EEC) No 3540/85. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for pro ­ ducers of certain arable crops ('), as amended by Commis ­ sion Regulation (EEC) No 2467/92 (2), and in particular Article 16 thereof, Whereas Commission Regulation (EEC) No 3540/85 (3), as last amended by Regulation (EEC) No 1 734/92 (4), lays down detailed rules for the application of special measures for peas, field beans and sweet lupins ; whereas Article 6 of Regulation (EEC) No 3540/85 requires Member States to issue a certificate of purchase at the minimum price after having carried out the necessary verification ; whereas Article 13 (2) of Regulation (EEC) No 3540/85 provides for a term of validity of the ad ­ vance-fixing part of the certificate provided for in Article 6 (4) in Regulation (EEC) No 2036/82 {% as last amended by Council Regulation (EEC) No 2206/90 (6), shall run for six months from the month following that during which the application was submitted ; whereas Article 19 ( 1 ) of Regulation (EEC) No 3540/85 lays down an obligation actually to use the products within the meaning of Article 9 within seven months of the last day in the month in which the application for identification was lodged ; whereas Article 22 (1 ) of Regulation (EEC) No 3540/85 contains provisions for the submission of processing declarations by approved bodies ; Whereas the support system introduced by Council Regu ­ lation (EEC) No 1765/92 replaces the provisions for peas, field beans and sweet lupins ; whereas, in order to avoid any risk of interference between the two support systems, the closing date for requests for certificates of purchase at the minimum price needs to be set at 21 May 1993, advance fixing of the aid for peas, field beans and sweet lupins must be suspended for the months from and inclu ­ ding July 1993, identification must be discontinued as from 1 July 1993 and the obligation to use the products in question must have been complied with by 30 November 1993 ; whereas arrangements should be made for processing declarations to be forwarded in July 1993 ; whereas such declarations shall , pursuant to Article 3 1 . No identification of peas, field beans or sweet lupins may take place as from 1 July 1993 . 2. Notwithstanding Article 19 (1 ) of Regulation (EEC) No 3540/85 in the case of identifications made before 1 July 1993, the obligation of using the products within the meaning of Article 9 of Regulation (EEC) No 3540/85 must have been complied with by 30 November 1993 at the latest. Article 4 The processing declarations under Article 22 ( 1 ) of Regu ­ lation (EEC) No 3540/85 relating to the month of June 1993, which shall be forwarded to the competent authority in July 1993, shall, for the purposes of Article 9 ( 1 ) of Regulation (EEC) No 2036/82, be considered to have been received on 30 June 1993. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 181 , 1 . 7 . 1992, p. 12. (2) OJ No L 246, 27. 8. 1992, p. 11 . O OJ No L 342, 19. 12. 1985, p. 1 . (4) OJ No L 179, 30. 6. 1992, p. 120. (Ã  OJ No L 219, 28. 7. 1982, p. 1 . 0 OJ No L 201 , 31 . 7. 1990, p. 11 . No L 334/18 Official Journal of the European Communities 19 . 11 . 92 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 November 1992. For the Commission Ray MAC SHARRY Member of the Commission